Filed 3/26/14 P. v. Dorsey CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B252134

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA215432)
         v.

JAMIE DORSEY,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
         Jamie Dorsey, in pro. per., and Richard B. Lennon, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                 _________________________________
       Jamie Dorsey appeals from the trial court’s order denying his petition seeking
resentencing under Proposition 36 (Pen. Code, § 1170.126, subd. (e)).1 The trial court
denied the petition, noting that defendant’s commitment offenses were robbery, which is
a “violent” felony (§ 667.5, subd. (c)(9)) and criminal threats, which is a “serious” felony
(§1192.7, subd. (c)(38)), thus making Dorsey ineligible for Proposition 36 resentencing.
       Dorsey filed a timely appeal. We appointed counsel to represent Dorsey on appeal.
After examination of the record, counsel filed an opening brief raising no issues and
asking this court to independently review the record. Dorsey filed a supplemental brief
arguing his attorney in his 2002 trial of the commitment offenses rendered ineffective
assistance by failing to contend that his prior offenses were not “strikes.”
       We have examined the entire record and are satisfied that defendant’s attorney in
the instant appeal has fully complied with his responsibilities and that no arguable issues
exist. (People v. Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25
Cal. 3d 436, 441.) Dorsey’s commitment offenses were serious and violent felonies,
making him ineligible for resentencing under Proposition 36 (§ 1170.126, subd. (e)(1)).
Dorsey’s contentions regarding ineffective assistance of trial counsel in 2002 do not alter
the propriety of the trial court’s denial of his Proposition 36 petition and are not properly
raised in this appeal. Habeas corpus is the proper means by which to challenge the status
of these prior convictions as strikes and to challenge trial counsel’s effectiveness.




       1   Undesignated statutory references pertain to the Penal Code.


                                              2
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED


                                                MILLER, J.*
We concur:


             CHANEY, Acting P. J.


             JOHNSON, J.




      *   Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                            3